  

~. Case 19-21040-|<| Doc 2 Filed 04/18/19 Page 1 of 6
Fill in this information to identil`v vour.casc: 7 _ .
Debtor l David Joseph Smo|en

   
      
      
    

 
 

 

 

Firsl Name Midd|c Name l..asl Name
Debtor 2 Catrina Aria| Smo|en
(Spouse’ if fi{ing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DlSTRlCT OF lNDlANA ij Check if this is an amended plan, and

 

      

list below the sections of the plan that

Case number: have been changed

 

 

(lf known)

   

 

Oft`lcial Form 113
Chapter 13 Plan 12/17

l’art l : Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
. indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not he contirmable.

1a the following notice to creditors you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modihed, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

It` you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must tile an objection to
confirmation at least '." days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy \
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to continuation is liled. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance Debtors must check one box on each line to state whether or not the
plan includes each of the following items. Ifon item is checked as “Not Included” or lfboth boxes are checked, the provision
will be ineffective ifset out later in rheplan.

 

 

 

 

l.l A limit on the amount of a secured claim, set out in Section 3.2, which may result in m Included §§ Not Included
a partial payment or no payment at all to the secured creditor '

1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, |:i Included g Not lncluded
set out in Section 3.4.

1.3 Nonstandard provisions, set out in Part 8. § Included I:i Not Included

 

 

 

 

 

 

Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments to the trustee as follows:

-'> §920 per Month for go months

Insert additional lines ifneea'ed.

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this pian.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Clzeclc all that opply:
‘““`> If] Debtor(s) will make payments pursuant to a payroll deduction order.
I:\ Debtor(s) will make payments directly to the trustee
|:\ Other (specify method of payment):

2.3 Income tax refunds.

Clzeck orie.
[:i’ Debtor(s) will retain any income tax refunds received during the plan term.
APPEND[X D Chapter 13 Plan Page l

Sol’tware Copyright (c) 1996-2019 Best Casc. l.LC - ww\v.bestcase.com Best Case Bankruptcy

~>

chtor

Case 19-21040-|<| Doc 2 Filed 04/18/19 Page 2 of 6

 

 

David Joseph Smo|en Case number
Catrina Aria| Smo|en
I:l Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.
ill Debtor(s} will treat income refunds as follows: Debtors shall retain the first $750 of all combined income tax refunds and any

Earned income Credit. That each of the first three (3) years, Debtors shall turn over any income tax refunds received in excess
of these amountsl

 

2.4 Additiona| payments.

25

Checlc one.

[I None. If “None” is checked the rest of § 2.4 need not be completed or reproduced

The total amount of estimated payments to the trustee provided for in §§ 2.] and 2.4 is $55,200.00.

Treatm ent of Secured Claims

3.1

guase-;trcr¢aaa__

Maintenance of payments and cure ofdefault, if any.

Check one.
I:i None. if “None ” is checked the rest of§ 3.! need not be completed or reproduced
II| The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes

required by the applicable contract and noticed in conformity with any applicable rules These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(0) control over any contrary amounts listed below

as to the current installment payment and arrearage In the absence of a contrary timely filed proof of claim, the amounts stated

below are controlling If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
bribe d¢bf<_>fl,$)_- __ _ ___ _ _ _ _ _ _ __
'_Coila`teral - _- ' ' " ':__ _ Cur_re:nt? installment _

`Paym_e_l_l_t in -_: _____
f (inc_luding:`escr

    
 
 

Amtrltt¢ f':M'¢»'-nnru-n¢i "* '
.arrea`ra`g`_: if rauy)_- ` "on: arrearage _; '_ z _f o_n`_ arrearage _`
' - `(i_f-ap'p|i'cable) ? -

 

     
   

   
   
 

 

     
  
  

   

 

 

6339 Rhode
island Avenue
Hammond, lN

 

46323 Lake
County
CHlPl-|ONE HUSBAND ON|_\( Prepetition:
CREDIT UN|ON ON TlTLE $671.52 $0.00 0.00% $0.00 $40,291.20
Disbursed by:
iii Trustee

i:l Debtor(s)

lnsert additional claims as needed

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
lgi None. if “None ” is cliecloed, the rest of§ 3.2 need not be completed or reproduced
3.5 Secured claims excluded from 11 U.S.C. § 506.
Checlc one.
[:i None. ij “None" is checked the rest of § 3.3 need nol be completed or reproduced
|E The claims listed below were either:
(l) incurred within 9l 0 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor{s), or
(2) incurred within l year of the petition date and secured by a purchase money Security interest in any other thing of valuel
Ot`ficial Form 113 Chapter 13 Plan Page 2

Sol`lwarc Copyril_z,ht {e) 1996-2019 Bcst Case, LLC - www.bestcase.com Best Case Ba.nkruptcy

Case 19-21040-|<| Doc 2 Filed 04/18/19 Page 3 of 6

Debtor David Joseph Smo|en Case number
Catrina Aria| Smo|en

 

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bank_ruptcy Rule 3002(c)-controls over any contrary amount listed below. ln
the absence of a contrary timely filed proof of claim, the amounts stated below are controllingl The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

    
 

  

Nameofc d__t__ _ _ l . I"terestrate _ ,_

 

"cl'-lienone"; ` ` " " ecoa sonoi=[ision"" "

 

..._-7`»1 CRED|T UN|ON 100,000 miles 6.50% $99.96
Disbursed by:
§§ Trustee
l:l Debmr(s}

_ lnsert additional claims as needed

3.4 Lien avoidance
Check one.

[@ None. l,f` "None ” is checked the rest of § 3.4 need not be completed or reproduced
3.5 Surrender of collateral.

Check one

IE None. lf` “None” is checked, the rest of § 3.5 need not be completed or reproduced.
mreatment of Fees and Priority Claims

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest

4.2 Trustee’s fees
9 'l`rustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
during the plan term, they are estimated to total $4,416.00.

4.3 Attorn ey's fees.

»'-_> The balance of` the fees owed to the attorney for the debtor(s) is estimated to be $3,700.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one
I§_fl None. if “None" is checked the rest of § 4.4 need not be completed or reproduced

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.
Checlc one

[El None. lf “None” is checked the rest of§ 4.5 need not be completed or reproduced

Treatment of Nonpriority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

Ij The sum of $ .
l___} % of the total amount of these claims1 an estimated payment of $ .

Official Form 113 Chapter 13 Plan Page 3
Soiiware Copyrighi (e) 1996-2019 Bcn Case, LLC - w\»~w.bes\case.com Best Case Bankruptcy

Case 19-21040-|<| Doc 2 Filed 04/18/19 Page 4 of 6

Debtor David Joseph Smo|en Case number
Catrina Aria| Smo|en

 

l IE The funds remaining after disbursements have been made to all other creditors provided for in this plan.

lf the estate of the dcbtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00 .
Regardless of the options checked above1 payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
El None. if “None " is checked the rest of § 5.2 need not be completed or reproduced

5.3 Other separately classified nonpriority unsecured claims. Check one.
g None. lf “None” is checked the rest of§ 5.3 need not be completed or reproduced

ercutory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified All other executory
contracts and unexpired leases are rejected. Check one.

IE None. if "None ” is checked the rest of § 6.1 need not be completed or reproduced

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applioble box:
|:] plan confirmation
lfl entry of discharge
m other:

Nonstandard Plan Provisions

 

8.1 Check “None" or List Nonstandard Plan Provisions
I:J‘ None. lf "None ” is checked the rest ofPart 8 need not be completed or reproduced

Under Bonkruptcy Rule 3015(c), nonstandord provisions must be set forth beiow. A nonstandord provision is a provision not otherwise included in
the Oj'iciol Form or deviating from it. N onstandord provisions set out elsewhere in this plan are inejj"ective.

The following plan provisions will be ejective only r_`f there is a check in the box “Included” in § 1.3.
~_> Chiphone shall receive $SDlmonth pre-confirmation adequate protection payments

 

 

m§ignature(s):

 

 

 

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney
if the D (s) do not ha n o orney, the De (s) must sign below, otherw‘ e the Debtor(s) sign tures ore optio nl. The attorney for Del)tor(s).
ifony, ust s' n below h f
X 1_ / va A v /%/ X . // /i/ '

TJ‘évid<'léseph Smo|`e`rr~'” `CG‘a'ilidia Arial Smo|en .

Signature of Debtor 1 Signature of Debtor 2

Executed on April 17, 2019 Executcd on April 17, 2019

X Date Apri| 17, 2019

 

 

Pniiip Katieh 25653-45
Signature of Attorney for Debtor($)

Official Form 113 Chapter 13 Plan Page 4

Sof`tware Ccpyright (c] 1996-2019 Best Case. LLC - www.bestcase,cem Besl Case Bankruptcy

Case 19-21040-|<| Doc 2 Filed 04/18/19 Page 5 of 6

Debtor David Joseph Smo|en Case number
Catrina Aria| Smo|en

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Ofticial Form 113, other than any nonstandard provisions

included in Part 8.

Ofticial Form 113 Chapter 13 Plan Page 5

Sof`tware Copyright (c) 1996-20l9 Besl Casc. LLC - www.bestcasc.cnm Bcst Case Ba.nluup\cy

Case 19-21040-|<| Doc 2 Filed 04/18/19 Page 6 of 6

Debtor David Joseph Smo|en Case number
Catrina Arial Smo|en

 

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. Ii` there is any difference between the amounts set
out below and the actual plan terms, the plan terms control. . . . . .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Maintenance and cure payments on secured claims (Port 3. Section 3.1 toial) $40,29'1.20
b. Modified secured claims (Port 3, Section 3.2 total) $0.00
c. Secured claims excluded from 11 U.S.C. § 506 (Port 3, Section 3.3 toio[) $5,997.31
d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 totaD $O.DD
e. Fees and priority claims (Part 4 total) $8,116.00
l’. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $795.49
g. Maintenance and cure payments on unsecured claims (Pori 5, Section 5.2 totcl) $0.00
h. Separately classified unsecured claims (Port 5, Section 5.3 total) $0.00
i. Trustee payments on executory contracts and unexpired leases (Port 6, Section 6.] totol) $0.00
j. Nonstandard payments (Part 8, total) + $0.00
TotaI of lines a through j $55,200.00
Ofticial Form 113 Chapter 13 Plan Page 6

Soi‘tware Copyright (c] 1996-2019 Best Caser LLC - www.besr€ase.cem P-€=Sl Ca$¢ Bmk-\'up!vy

